Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport, March 25th 1781 10. P.M.
                  
                  I received this Evening your Excellency’s favor of the 21st and 22d instant.  I am exceeding glad to hear that your Excellency is returned in good health at head quarters.  The advices that your Excellency has received from the Marquis de La Fayette, bearing date of the 15th from York, saying that he had not heard of the French fleet, give me a good deal of uneasiness.  The going out of the convoy of Transports from New-york, on the 13th, seems to be combinated with the departure of Arbuthnot from Gardner’s bay on the 10th, and I think the time very short, before the arrival of the British fleet and of its convoy, for the junction of the detachment under the orders of the Marquis, if he has staid at Anapolis, with the one which is on our fleet.  the Events in that part, and in that of Lord Cornwallis are so interesting that I hope your Excellency will send me with speed the news that you may receive.
                  The Chevalier de Chattelus, has been, these four days, Laid up in his bed, his complaint is a kind of Pulmonick disorder, but I hope it wont have any ill consequences; the Physicians assure that there is no danger, and that it is brought to a Period, which makes them expect its speedily ending.  I am with respect and personal attachment, Sir, Your Excellency’s most humble and most obedient Servant
                  
                     le cte de Rochambeau
                  
                  
                     I am of your Excellency’s opinion, that the declaration of war against Holland, ought to engage the other nations that have agreed to the Armed Neutrality, to succour her.  But the English have got an advantage in filling their hands this campaign, by the capture of the Seamen, and of a part of the Dutch possessions; If Russia, Denmark and Sweden don’t take the most vigorous measures to Avenge holland, the English have been in the right to act as they have done.  future events will decide this question.
                  
                  
                     le cte de Rochambeau
                  
               